Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4, 6, 7, 9, 11, 13-16, 19, 21, 22 are allowed.
The most pertinent prior arts Hallundbaek and Tungsten. The prior arts teach the limitations of the claimed invention except for “wherein the first, second, and third wave generator devices are arranged at a front side of the downhole tool”, “and wherein the waves generated by the first, second, and third wave generator devices are different, with different properties to allow identification of the different waves”. It can be seen in Hallunbaek that although multiple generators are taught, they are not located at a front side of the downhole tool. The radial sensors are located on the side near the back side of the tool. Based on these sensors work, there is no evidence which would suggest that one of ordinary skill in the art would move the radial sensors and position them adjacent to sensor #4, which is located at a front side. Furthermore, there is no explicit evidence that the waves generated by the sensors differ from one another in terms of wave properties. For these reasons, and those presented on pages 9-11 on the filed remarks filed on 6/14/2021, the claimed invention distinguishes itself from the prior arts and the aforementioned claims are in a condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARUN SINHA/Primary Examiner, Art Unit 2863